DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d) or (f) based on an application (Application No. TW107109193) filed in Taiwan on 19 Mar 2018.

Information Disclosure Statement
No information disclosure statement (IDS) has been filed in the instant case. Applicant is reminded of the requirements of 37 CFR 1.56. If applicant is aware of any materially relevant prior art, it should be submitted in an IDS for consideration. See MPEP 609 and 37 CFR 1.97 for further information.

Claim Objections
Claims 1-2, 4-5, 7-8, and 10-11 are objected to because of the following informalities:  
“the first reference ultrasound images” should read “the plurality of first reference ultrasound images” (claims 1 and 7);
“the first scanning parameter” should read “the plurality of first scanning parameters
“the second reference ultrasound images” should read “the plurality of second reference ultrasound images” (claims 4 and 10); and
“the second scanning parameter” should read “the plurality of second scanning parameters” (claims 5 and 11).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “a first neural network filtering the target ultrasound image according to the first reference ultrasound images to generate a second filtered ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “filtering the target ultrasound image according to the first reference ultrasound images to generate a second filtered ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing. See MPEP 2161.01.I. Claims 2-6 inherit the deficiency by the nature of their dependency on claim 1.
Claim 3 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing.  See MPEP 2161.01.I.
Claim 3 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter to generate the first filtered ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for 
Claim 4 recites the limitation “the second neural network filters the target ultrasound image according to the second reference ultrasound images to generate a third filtered ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “filters the target ultrasound image according to the second reference ultrasound images to generate a third filtered ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing. See MPEP 2161.01.I. Claims 5-6 inherit the deficiency by the nature of their dependency on claim 4.
Claim 6 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not 
Claim 6 recites the limitation “the second neural network outputs a second characteristic parameter to the filter after filtering the target ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of  “outputs a second characteristic parameter to the filter after filtering the target ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing. See MPEP 2161.01.I.
Claim 6 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing. See MPEP 2161.01.I. 
Claim 7 recites the limitation “filtering the target ultrasound image by a first neural network according to the first reference ultrasound images to generate a second filtered ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “filtering the target ultrasound image by a first neural network according to the first reference ultrasound images to generate a second filtered ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing. See MPEP 2161.01.I. Claims 8-12 inherit the deficiency by the nature of their dependency on claim 7.
Claim 9 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing.  See MPEP 2161.01.I.
Claim 9 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter to generate the first filtered ultrasound image”. A review of 
Claim 10 recites the limitation “filtering the target ultrasound image by a second neural network according to the second reference ultrasound images to generate a third filtered ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “filtering the target ultrasound image by a second neural network according to the second reference ultrasound images to generate a third filtered ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of filing. See MPEP 2161.01.I. Claims 11-12 inherit the deficiency by the nature of their dependency on claim 10.
Claim 12 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “outputs a first characteristic parameter to the filter after 
Claim 12 recites the limitation “the second neural network outputs a second characteristic parameter to the filter after filtering the target ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “outputs a second characteristic parameter to the filter after filtering the target ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably convey to one skilled in the art that the inventor had possession of the claimed invention at the time of application filing.  See MPEP 2161.01.I.
Claim 12 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image”. A review of the specification does not disclose any algorithm or steps/procedure in sufficient detail for performing the computer-implemented function of “filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image”. Therefore, one of ordinary skill in the art would not understand how the inventor intended the function to be performed, and the function was not described in the specification in such a way to reasonably 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a first neural network filtering the target ultrasound image according to the first reference ultrasound images to generate a second filtered ultrasound image”. The scope of the first neural network performing “filtering the target ultrasound image according to the first reference ultrasound images to generate a second filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. Claims 2-6 inherit the deficiency by the nature of their dependency on claim 1.
Claim 3 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. The scope of the first neural network performing “outputs a first characteristic parameter to the filter after filtering the 
Claim 3 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter to generate the first filtered ultrasound image”. The scope of the filter, specifically a neural network type filter, performing “filters the target ultrasound image according to the first characteristic parameter to generate the first filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B.
Claim 4 recites the limitation “the second neural network filters the target ultrasound image according to the second reference ultrasound images to generate a third filtered ultrasound image”. The scope of the second neural network performing “filters the target ultrasound image according to the second reference ultrasound images to generate a third filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. Claims 5-6 inherit the deficiency by the nature of their dependency on claim 4.
Claim 6 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. The scope of the first neural network performing “outputs a first characteristic parameter to the filter after filtering the target ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review 
Claim 6 recites the limitation “the second neural network outputs a second characteristic parameter to the filter after filtering the target ultrasound image”. The scope of the second neural network performing “outputs a second characteristic parameter to the filter after filtering the target ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. 
Claim 6 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image”. The scope of the filter, specifically a neural network type filter, performing “filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. 
Claim 7 recites the limitation “filtering the target ultrasound image by a first neural network according to the first reference ultrasound images to generate a second filtered ultrasound image”. The scope of “filtering the target ultrasound image by a first neural network according to the first reference ultrasound images to generate a second filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-
Claim 9 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. The scope of the first neural network performing “outputs a first characteristic parameter to the filter after filtering the target ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B.
Claim 9 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter to generate the first filtered ultrasound image”. The scope of the filter, specifically a neural network type filter, performing “filters the target ultrasound image according to the first characteristic parameter to generate the first filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B.
Claim 10 recites the limitation “filtering the target ultrasound image by a second neural network according to the second reference ultrasound images to generate a third filtered ultrasound image”. The scope of “filtering the target ultrasound image by a second neural network according to the second reference ultrasound images to generate a third filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-
Claim 12 recites the limitation “the first neural network outputs a first characteristic parameter to the filter after filtering the target ultrasound image”. The scope of the first neural network performing “outputs a first characteristic parameter to the filter after filtering the target ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. 
Claim 12 recites the limitation “the second neural network outputs a second characteristic parameter to the filter after filtering the target ultrasound image”. The scope of the second neural network performing “outputs a second characteristic parameter to the filter after filtering the target ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B.
Claim 12 recites the limitation “the filter filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image”. The scope of the filter, specifically a neural network type filter, performing “filters the target ultrasound image according to the first characteristic parameter and the second characteristic parameter to generate the first filtered ultrasound image” is unclear. As noted in the 35 U.S.C. 112(a) rejections above, a review of the specification does not disclose corresponding algorithm associated with the claimed computer-implemented function. See MPEP 2181.II.B. 

Examiner’s Comment on Prior Art
In view of the lack of written description based on the disclosure of the instant application at the time of filing and the indefiniteness of the instant claims as set forth above in the 35 U.S.C. 112(a) and (b) rejections, respectively, the scope of the claims is unclear. There is a tension between the breadth of the claims and lack of corresponding breadth of the specification, making determining the scope of each claim problematic. In its current form, the claims may encompass subject matter well beyond the context of the specification, and such scope impacts analysis of the claim under provisions of the 35 U.S.C. 103. The scope of the claims cannot be reasonably understood without resorting to a high amount of speculation. See In re Steele, 305 F.2d 859,134 USPQ 292 (CCPA 1962): "The "considerable speculation" by the examiner and the Board as to the scope of the claims did not provide a proper basis for an obviousness rejection”. Also, see MPEP § 2143.03.I: “A claim should not be rejected over prior art just because it is indefinite. Ionescu, 222 USPQ at 540 (citing Steele). Although a claim that is indefinite because it is susceptible to more than one interpretation may be rejected over prior art, an examiner should not base a prior art rejection on a claim interpretation that is not reasonable”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799